
	
		I
		111th CONGRESS
		1st Session
		H. R. 4183
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2009
			Mr. McDermott (for
			 himself, Mr. Nadler of New York,
			 Mr. Conyers,
			 Mr. Sires,
			 Mr. Ackerman,
			 Ms. Schakowsky,
			 Ms. Hirono,
			 Mr. Lewis of Georgia,
			 Mr. Capuano,
			 Ms. DeLauro,
			 Mr. Michaud,
			 Ms. Woolsey,
			 Mr. Grijalva,
			 Mr. Kildee,
			 Mr. Levin,
			 Mr. Cardoza,
			 Ms. Berkley,
			 Mr. Ellison,
			 Mr. DeFazio,
			 Ms. Pingree of Maine,
			 Mr. Langevin, and
			 Ms. McCollum) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Assistance for Unemployed Workers and
		  Struggling Families Act and the Supplemental Appropriations Act, 2008 to
		  provide for the temporary extension of programs providing unemployment
		  benefits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Unemployed Workers
			 Act.
		2.Temporary
			 extension of certain unemployment benefits
			(a)Emergency
			 unemployment compensationSection 4007 of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is
			 amended—
				(1)by striking
			 December 31, 2009 each place it appears and inserting
			 March 31, 2011;
				(2)in the heading for
			 subsection (b)(2), by striking December 31, 2009 and inserting
			 March 31,
			 2011; and
				(3)in subsection
			 (b)(3), by striking May 31, 2010 and inserting August 31,
			 2011.
				(b)Additional
			 regular compensationSection 2002(e) of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 438), is amended—
				(1)in paragraph
			 (1)(B), by striking January 1, 2010 and inserting April
			 1, 2011;
				(2)in the heading for
			 paragraph (2), by striking January 1, 2010 and inserting
			 April 1,
			 2011; and
				(3)in paragraph (3),
			 by striking June 30, 2010 and inserting September 30,
			 2011.
				(c)Full funding of
			 extended benefitsSection 2005 of the Assistance for Unemployed
			 Workers and Struggling Families Act, as contained in Public Law 111–5 (26
			 U.S.C. 3304 note; 123 Stat. 444), is amended—
				(1)by striking
			 January 1, 2010 each place it appears and inserting April
			 1, 2011;
				(2)in subsection (c),
			 by striking June 1, 2010 and inserting September 1,
			 2011; and
				(3)in subsection (d),
			 by striking May 30, 2010 and inserting August 31,
			 2011.
				3.Funding for
			 temporary extension of certain unemployment benefitsSection 4004(e)(1) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended
			 by striking by reason of and all that follows and inserting the
			 following:
			
				by reason
			 of—(A)the amendments made by section 2001(a) of
				the Assistance for Unemployed Workers and Struggling Families Act;
				(B)the amendments
				made by sections 2 through 4 of the Worker, Homeownership, and Business
				Assistance Act of 2009; and
				(C)the amendments
				made by section 2(a) of the Helping
				Unemployed Workers Act;
				and
				.
		4.Temporary
			 financing of certain short-time compensation programs
			(a)Payments to
			 States with certified programs
				(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Secretary shall establish a program under which the Secretary
			 shall make payments to any State unemployment trust fund to be used for the
			 payment of unemployment compensation if the Secretary approves an application
			 for certification submitted under paragraph (4) for such State to receive
			 reimbursement for a short-time compensation program (as referred to in section
			 3304(a)(4) of the Internal Revenue Code of 1986 and section 303(a)(5) of the
			 Social Security Act).
				(2)Requirements for
			 certificationA program may not be certified, for purposes of
			 this section, unless such program requires—
					(A)a participating
			 employer to submit and comply with the terms of a written plan approved by the
			 State agency;
					(B)a participating
			 employer to certify that continuation of health and retirement benefits under a
			 defined benefit pension plan (as defined by section 3(35) of the Employee
			 Retirement Income Security Act of 1974) is not affected by participation in the
			 program; and
					(C)in the case of
			 employees represented by a union, that the appropriate official of the union
			 has agreed to the terms of the employer’s written plan and implementation is
			 consistent with employer obligations under the National Labor Relations
			 Act.
					(3)Full
			 reimbursementSubject to subsection (d), the payment to a State
			 under paragraph (1) shall be an amount equal to 100 percent of the total amount
			 of benefits paid to individuals by the State pursuant to the short-time
			 compensation program for weeks of unemployment—
					(A)beginning on or
			 after the date as of which a certification is issued by the Secretary with
			 respect to such program; and
					(B)ending on or
			 before December 31, 2011.
					(4)Certification
			 procedures
					(A)In
			 generalAny State seeking reimbursement under this subsection
			 shall submit an application for certification at such time, in such manner, and
			 complete with such information as the Secretary may require (whether by
			 regulation or otherwise), including information relating to compliance with the
			 requirements of paragraph (2). The Secretary shall, within 30 days after
			 receiving a complete application, notify the State agency of the State of the
			 Secretary’s findings with respect to the requirements of paragraph (2).
					(B)FindingsIf
			 the Secretary finds that the short-time compensation program operated by the
			 State meets the requirements of paragraph (2), the Secretary shall certify such
			 State's short-time compensation program, thereby making such State eligible for
			 reimbursement under this subsection. 
					(b)Terms of
			 paymentsPayments made to a State under subsection (a)(1) shall
			 be payable by way of reimbursement in such amounts as the Secretary estimates
			 the State will be entitled to receive under this section for each calendar
			 month, reduced or increased, as the case may be, by any amount by which the
			 Secretary finds that the Secretary's estimates for any prior calendar month
			 were greater or less than the amounts which should have been paid to the State.
			 Such estimates may be made on the basis of such statistical, sampling, or other
			 method as may be agreed upon by the Secretary and the State agency of the State
			 involved.
			(c)Limitations
				(1)General payment
			 limitationsNo payments shall be made to a State under this
			 section for benefits paid in excess of 26 weeks to an individual by the State
			 pursuant to a short-time compensation program.
				(2)Employer
			 limitationsNo payments shall be made to a State under this
			 section for benefits paid to an individual by the State pursuant to a
			 short-time compensation program if such individual is employed by an
			 employer—
					(A)whose workforce
			 during the 3 months preceding the date of the submission of the employer's
			 short-time compensation plan has been reduced by temporary layoffs of more than
			 20 percent;
					(B)on a seasonal,
			 temporary, or intermittent basis; or
					(C)engaged in a labor
			 dispute.
					(3)Program payment
			 limitationIn making any payments to a State under this section
			 pursuant to a short-time compensation program, the Secretary may limit the
			 frequency of employer participation in such program.
				(d)Compliance
			 oversight
				(1)In
			 generalA participating employer under this section is required
			 to comply with the terms of the written plan approved by the State agency,
			 including provisions related to retaining participating employees.
				(2)Oversight and
			 monitoringThe Secretary shall establish an oversight and
			 monitoring process by which State agencies will ensure that participating
			 employers comply with the requirements of paragraph (1).
				(e)FundingThere
			 are appropriated, from time to time, out of any moneys in the Treasury not
			 otherwise appropriated, to the Secretary, such sums as the Secretary certifies
			 are necessary to carry out this section (including to reimburse any
			 administrative expenses incurred by the States in operating such short-time
			 compensation programs).
			(f)DefinitionsIn
			 this section—
				(1)the term
			 Secretary means the Secretary of Labor;
				(2)the term State includes the District of Columbia, the Commonwealth
			 of Puerto Rico, and the Virgin Islands; and
				(3)the terms
			 State agency and week have the respective meanings
			 given them by section 205 of the Federal-State Extended Unemployment
			 Compensation Act of 1970.
				
